NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                       December 2, 2015

      Hon. Adolfo E. Cordova                     Hon. Jerome A. Styrsky
      Attorney at Law                            Attorney at Law
      711 N. Sam Houston                         111 N. Houston St.
      San Benito, TX 78586                       Fort Worth, TX 76102-2003
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00549-CV
      Tr.Ct.No.
      Style:    In Re Christina Mares, Guardian of the Person and Estate of Emanual Olvera,
                an Incapacitated Person


           RPI’s motion for extension of time to file response in the above cause was this
      day GRANTED by this Court. The time has been extended to 12/15/2015.



                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch